Case 2:18-cr-00179-WJM Document 108 Filed 01/28/20 Page 1 of 1 PageID: 2205



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                   MINUTES OF PROCEEDINGS

JUDGE WILLIAM J. MARTINI                            DATE: 1/28/20

Court Reporter: Karen Friedlander

Court Clerk: Gail Hansen

Other:

                                                    2:18-cr-00179-2
United States

v. Lincoln Warrington


Appearances:

AUSA Margaret Mahoney & Rachel Honig
Richard Levitt & Nicholas Kaiser, Counsel for Warrington

NATURE OF PROCEEDINGS: SENTENCING HEARING


LINCOLN WARRINGTON:

Imprisonment: 12 months 1 day
Supervised Release: 3 years
Special Conditions:
1. New Debt Restrictions
2. Financial Disclosure
3. Cooperation with the Internal Revenue Service
4. Self-Employment/Business Disclosure
5. Supporting Dependents
Special Assessment: $100 due immediately
Defendant shall voluntarily surrender to a facility as
designated by the Bureau of Prisons
Defendant advised of his right to appeal
Counts 2 – 6 dismissed upon application of the gov’t - Granted


                                   Gail A. Hansen, Deputy
Time Commenced: 10:00 a.m.
Time Concluded: 1:00 p.m.
Total Time: 3 hours
